                                                 UNITED STATES BANKRUPTCY COURT
                                                   EASTERN DISTRICT OF MISSOURI

In re:                                                               )
Douglas W Jameson                                                    )   Case No.     20-41529
Cheryl L Jameson                                                     )   Chapter 13
SSN: xxx-xx-3720                                                     )   Hearing Date:    6/11/20
Debtor(s)                                                            )   Hearing Time: 11am
                                                                     )   Hearing Loc:     7 North

                                                      THIRD AMENDED CHAPTER 13 PLAN


1.1        A limit on the dollar amount of a secured claim, which may result in a                 Included
           partial payment or no payment at all to the secured creditor.                          Not Included
1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                       Included
           security interest.                                                                     Not Included
1.3        Nonstandard provisions set out in Part 5.                                              Included
                                                                                                  Not Included

Part 1.             NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the presence of an option does not indicate that
the option is appropriate in your circumstances or that it is permissible in the Eastern District of Missouri. Plans that do not comply
with local rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to confirmation in accordance
with the Eastern District of Missouri Local Bankruptcy Rule 3015. The Bankruptcy Court may confirm this plan without further
notice if no objection to confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL SHARE ONLY IN FUNDS
DISBURSED AFTER THE CHAPTER 13 TRUSTEE RECEIVES THE CLAIM.

Part 2.             PLAN PAYMENTS AND LENGTH OF PLAN

2.1     Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as follows: (complete one of the
following payment options)

          (A) $ 2,263.00 per month for 60 months.

          (B) $    per month for       months, then $      per month for       months, then $   per month for    months.

          (C) A total of $     through     , then $     per month for      months beginning with the payment due in   , 20    .

2.2      Tax Refunds. Within fourteen days after filing federal and state income tax returns, Debtor shall provide the Chapter 13
Trustee with a copy of each return required to be filed during the life of the plan. The Debtor shall send any tax refund received
during the pendency of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to pay income taxes
owed to any taxing authority for the same period as the refund. Debtor may also retain $1,250 for single filers or $1,500 for joint filers
and refundable tax credits consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3       Additional Lump Sums. Debtor shall send additional lump sums(s) consisting of NONE , if any, to be paid to the Trustee.

                                                                           1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
Part 3.             DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated otherwise, the Chapter 13 Trustee will make
the payments to creditors. All disbursements by the Trustee will be made pro-rata by class, except per month disbursements described
below. However, if there are funds available after payment of equal monthly payments in paragraph 3.5 and fees in paragraph 3.6,
those funds may be distributed again to those same paragraphs until paid in full before distributing to the next highest paragraphs:

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on any executory contract accepted in
paragraphs 3.3(A) or (B) over the following period, estimated as follows:

CREDITOR NAME                                      TOTAL AMOUNT DUE                       CURE PERIOD (6 months or less)
None                                               $0.00                                  6 months

3.3     Pay the following sub-paragraphs concurrently: (Payments to be made by the Trustee under this paragraph shall cease
when the proof of claim has been paid in full, the Chapter 13 plan has completed, or the Court so orders.)

     (A) Post-petition real property lease payments. Debtor assumes executory contract for real property with the following
creditor(s) and proposes to maintain payments (which the Debtor shall pay) in accordance with terms of the original contract as
follows:

CREDITOR NAME                                      MONTHLY PAYMENT
-NONE-

     (B) Post-petition personal property lease payments. Debtor assumes executory contract for personal property with the
following creditor(s) and proposes to maintain payments (which the Trustee shall pay) in accordance with terms of the original
contract as follows:

CREDITOR NAME                                      MONTHLY PAYMENT                        EST MONTHS REMAINING
-NONE-

     (C) Continuing Debt Payments (including post-petition mortgage payments on real estate, other than Debtor's residence.)
Maintain payments of the following continuing debt(s) in accordance with terms of the original contract with any arrearages owed at
the time of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed below or as adjusted by the
creditor under terms of the loan agreement.

CREDITOR NAME                                      MONTHLY PAYMENT
-NONE-

   (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on debt(s) secured by lien(s) on
Debtor(s) residence shall be paid at the monthly amount listed below (or as adjusted by creditor under terms of loan agreement) to:

CREDITOR NAME                                      MONTHLY PAYMENT                        BY DEBTOR/TRUSTEE
Gateway Metro Federal                              1313.00                                Debtor

    (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears (not provided for elsewhere in the
plan) in full in equal monthly installments over the life of the plan, estimated as:

CREDITOR NAME                                      TOTAL AMOUNT DUE                       INTEREST RATE
-NONE-



                                                                     2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
3.4      Attorney Fees. Pay Debtor's attorney $ 0.00 in equal monthly payments over 0 months (no less than 18 months). Any
additional fees allowed by the Court shall be paid pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of
this paragraph]

3.5       Pay the following sub-paragraphs concurrently:

(A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition arrearage on debts paid under paragraphs
3.3(C) or (D) in equal monthly installments over the period set forth below and with the interest rate identified below, estimated as
follows. If no period is set forth below for a claim to be paid under this paragraph, the claim will be paid over the lesser of the plan
length or 48 months.

CREDITOR NAME                          TOTAL AMOUNT DUE                       CURE PERIOD                INTEREST RATE
-NONE-                                                                        48 months                  0.00

     (B) Secured claims to be paid in full. The following claims shall be paid in full in equal monthly payments over the period set
forth below with 6.25 % interest. If no period is set forth below for a claim to be paid under this paragraph, the claim will be paid
over the plan length.

CREDITOR                               EST BALANCE DUE                        REPAY PERIOD               TOTAL w/INTEREST

Scott Credit Union                     39,023.00                              60 months                  $45,538.20

     (C) Secured claims subject to modification. Pay all other secured claims the fair market value of the collateral, as of the date the
petition was filed, in equal monthly payments over the period set forth below with 6.25 % interest and with any balance of the debt
to be paid as non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no period is set forth below for a
claim to be paid under this paragraph, the claim will be paid over the plan length.

CREDITOR                       BALANCE DUE                    FMV                         REPAY PERIOD            TOTAL w/INTEREST
First Community Cu             9,645.00                       13,337.50                   60 months                         $11,255.40
First Community Cu             3,471.67                       13,337.50                   60 months                          $4,051.20
First Community Cu             1,483.72                       13,337.50                   60 months                          $1,731.60

     (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s) to be paid by Trustee or by the
co-debtor as noted below. If paid by Trustee, such claim(s) shall be paid in equal monthly installments over the period and with
interest as identified below:

CREDITOR                           EST BALANCE                       TRUSTEE/CO-DEBTOR             PERIOD             INTEREST RATE
First Community Cu                 $3,653.00                         Co-Debtor                     per contract       per contract

     (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice filed pursuant to Federal Rule of
Bankruptcy Procedure 3002.1 as a supplement to an allowed claim or any other post-petition fees and costs which the Court allows
and orders the Trustee to pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan duration and
shall not receive interest.

3.6       Additional Attorney Fees. Pay $ 0.00 of Debtor's attorney's fees and any additional Debtor's attorney's fees allowed by the
Court.

3.7       Pay sub-paragraphs concurrently:

     (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor guaranteed debt to be paid by Trustee or by
the co-debtor as noted below. If paid by Trustee, pay claim in full with interest rate as identified below:

CREDITOR NAME                          EST TOTAL DUE                          TRUSTEE/CO-DEBTOR          INTEREST RATE
                                                                          3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
CREDITOR NAME                          EST TOTAL DUE                    TRUSTEE/CO-DEBTOR                  INTEREST RATE
-NONE-

    (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or recoverable by, a governmental unit, will be
paid a fixed amount with the balance to be owed by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and
1322(a)(4). Regular payments that become due after filing shall be paid directly by Debtor(s):

CREDITOR                                           TOTAL DUE                                TOTAL AMOUNT PAID BY TRUSTEE
-NONE-

3.8      Priority Claims. Pay priority claims allowed under § 507 that are not addressed elsewhere in the plan in full, estimated as
follows:

CREDITOR NAME                                              TOTAL AMOUNT DUE
St. Charles County Collector of Revenue                    $2,283.37

3.9        Pay the following sub-paragraphs concurrently:

    (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed: $ 66,634.94 . Amount required to
be paid to non-priority unsecured creditors as determined by §1325(a)(4) hypothetical Chapter 7 liquidation calculation:
$ 81,988.23 . Amount required to be paid to nonpriority unsecured creditors as determined by §1325(b) calculation: $ 173,656.20 .
Debtor guarantees a minimum of $ 173,656,20 (Dollar amount or 100%) will be paid to non-priority unsecured creditors.

    (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the following creditor(s) and requests that
the Court grant the creditor relief from the stays under sections 11 U.S.C. 362 and 1301. Any deficiency shall be paid as non-priority
unsecured debt. unless noted otherwise below.

         The Trustee shall stop payment on the creditor's claim until such time as the creditor files an amended claim showing the
      secured and unsecured deficiency (if any) still owed after sale of the surrendered collateral. (This paragraph shall not be effective
      unless the box is checked)

CREDITOR                                                   COLLATERAL
-NONE-

   (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory contract(s) with the following creditor(s).
Any balance to be paid as non-priority unsecured debt:

CREDITOR                                                   CONTRACT/LEASE
-NONE-

Part 4.              OTHER STANDARD PLAN PROVISIONS

4.1      Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than the Debtor, will make all
pre-confirmation disbursements pursuant to § 1326(a).

4.2      All creditors entitled to pre-confirmation disbursements, including lease creditors, must file a proof of claim to be entitled to
receive payments from the Chapter 13 Trustee.

4.3       The proof of claim shall control the valuation of collateral and any valuation stated in the plan shall not be binding on the
creditor.

4.4     The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for payment to any creditor secured by a
mortgage on real estate pending filing of a claim.
                                                                  4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

4.6      Debtor is not to incur further credit or debt without the consent of the Court unless necessary for the protection of life, health
or property and consent cannot be obtained readily.

4.7      All secured creditors shall retain the liens securing their claims until the earlier of the payment of the underlying debt
determined under non-bankruptcy law or discharge under § 1328. However, Debtor will request avoidance of non-purchase money
liens secured by consumer goods as well as judicial liens which impair exemptions and said creditors will not retain their liens if the
court enters an order granting Debtor's request to avoid the liens.

4.8       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

Part 5.             NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not
otherwise included in the Official Form or Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are
ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in Part 1 of this Plan:

5.1



5.2


Part 6.             CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the provisions in this Plan are identical to
those contained in Official Local Form 13 of the Eastern District of Missouri, other than any Nonstandard Plan Provisions in
Part 5.

DATE:        May 8, 2020                                             DEBTOR:       /s/ Douglas W Jameson
                                                                                   Douglas W Jameson

DATE:        May 8, 2020                                             DEBTOR:       /s/ Cheryl L Jameson
                                                                                   Cheryl L Jameson

DATE:        May 8, 2020                                             /s/ Morgan R. Teague
                                                                     Morgan R. Teague
                                                                     Attorney or Debtor(s)
                                                                     Teague & Associates, LLC
                                                                     2536 S Old Hwy 94, Ste 222
                                                                     Saint Charles, MO 63303
                                                                     636-244-5277
                                                                     636-244-5279
                                                                     morgan@teaguelawassociates.com




                                                                             5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                                             Certificate of Service
I.       I certify that a true and correct copy of the foregoing document was filed electronically on May 8, 2020 with the
United States Bankruptcy Court, and has been served on the parties in interest via e-mail by the Court’s CM/ECF System
as listed on the Court’s Electronic Mail Notice List.

II.    I certify that a true and correct copy of the foregoing document was filed electronically with the United States
Bankruptcy Court, and has been served by Regular United States Mail Service, first class, postage fully pre-paid,
addressed to the parties listed below on May 8, 2020:

          Affirm Inc                                     Sioux Falls, SD 57117        PO Box 198988
          650 California St Fl 12                                                     Nashville, TN 37219-8988
          San Francisco, CA 94108                        Comenity Bank/buckle
                                                         Po Box 182789                Gateway Metro Federal
          Ally Financial                                 Columbus, OH 43218           1001 Pine Street
          P.o. Box 380901                                                             St Louis, MO 63101
          Bloomington, MN 55438                          Comenitybank/wayfair
                                                         Po Box 182789                Goodyear Tire/cbna
          American Profit Recove                         Columbus, OH 43218           Po Box 6497
          34505 W 12 Mile Rd Ste 3                                                    Sioux Falls, SD 57117
          Farmington Hills, MI 48331                     Credit First N A
                                                         Pob 81315                    Kapp's Green Lawn
          American Profit Recovery                       Cleveland, OH 44181          1873 Craig Rd
          34405 W 12 Mile Road Ste                                                    Saint Louis, MO 63146
          379                                            Credit One Bank Na
          Farmington, MI 48331-5608                      Po Box 98872                 Kohls/capone
                                                         Las Vegas, NV 89193          Po Box 3115
          Amex                                                                        Milwaukee, WI 53201
          P.o. Box 981537                                Crossroads
          El Paso, TX 79998                              PO Box 940                   Labcorp
                                                         San Jose, CA 95113           PO Box 2240
          Bank Of America                                                             Burlington, NC 27216
          Po Box 982238                                  Dsnb Macys
          El Paso, TX 79998                              Po Box 8218                  Lvnv Funding Llc
                                                         Mason, OH 45040              C/o Resurgent Capital
          Best Egg                                                                    Services
          Po Box 42912                                   First Community Cred U       Greenville, SC 29602
          Philadelphia, PA 19101                         Po Box 1030
                                                         Chesterfield, MO 63006       Macys/dsnb
          Capital One                                                                 Po Box 8218
          Po Box 30253                                   First Community Cu           Mason, OH 45040
          Salt Lake City, UT 84130                       15715 Manchester
                                                         Ellisville, MO 63011         Medicredit, Inc
          Capital One Bank Usa N                                                      Po Box 1629
          Po Box 30281                                   Fnb Omaha                    Maryland Heights, MO 63043
          Salt Lake City, UT 84130                       1620 Dodge St
                                                         Omaha, NE 68197              Mercury Card/fb&t/tsys
          Cbna                                                                        1415 Warm Springs Rd
          Po Box 6497                                    Frost Arnett                 Columbus, GA 31904

                                                                        6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
                               St. Charles County Collector
Mercy Urgent Care              of Revenue
107 Piper Hill                 201 N Second St Ste 134
Saint Peters, MO 63376         Saint Charles, MO 63301

Metro Lawn Sprinkler           Syncb/amazon
291 Indacom                    Po Box 965015
Saint Peters, MO 63376         Orlando, FL 32896

Midland Credit Managem         Syncb/jcp
320 East Big Beaver            Po Box 965007
Troy, MI 48083                 Orlando, FL 32896

Ntl Healthco                   Syncb/ppmc
17998 Chesterfield Airport     Po Box 965005
Rd.                            Orlando, FL 32896
Chesterfield, MO 63005
                               Td Bank Usa/targetcred
Portfolio Recov Assoc          Po Box 673
120 Corporate Blvd Ste 100     Minneapolis, MN 55440
Norfolk, VA 23502
                               Thd/cbna
Prosper Marketplace In         Po Box 6497
221 Main Street                Sioux Falls, SD 57117
San Francisco, CA 94105
                               Umb Ccprog
Revenue Recovery Partners      Po Box 419734
660 East Church Street Suite   Kansas City, MO 64141
A
Jasper, GA 30143               Umb Quiktrip
                               Po Box 419734
Scott Credit Union             Kansas City, MO 64141
E Winters & J St
Scott A F B, IL 62225          Vantage Credit Union
                               4020 Fee Fee Road
Source Receivables Mng         Bridgeton, MO 63044
Po Box 4068
Greensboro, NC 27404           Verizon Wireless
                               National Recovery
Sprint                         Operations
PO Box 3827                    Minneapolis, MN 55426
Englewood, CO 80155-3827
                               Wf/shaneco
SSM Health                     Po Box 14517
PO Box 776236                  Des Moines, IA 50306
Chicago, IL 60677

SSM Medical Group
PO Box 795100
Saint Louis, MO 63179-0700




                                                              (L.F. 25 Rev. 05/03)
/s/ Morgan Teague




   (L.F. 25 Rev. 05/03)
